DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (2016/0307971).
Regarding Claim 1, in Fig. 5, Jeon discloses a display substrate comprising a base substrate 110 and a positive power supply line (172, Fig. 2), a negative power supply line (172, Fig. 2) and a first dam D3 which are on the base substrate; the base substrate being divide to a display region P and a peripheral region S arranged around the display region; the positive power supply line, the negative power supply line and the first dam being in the peripheral region, and the first dam being arranged around the display region; a direction from the first dam D3 to the display region P being a first direction (horizontal, X), and a direction from the base substrate 110 to the first dam D3 and perpendicular to the first direction being a second direction (vertical, Y); wherein at least in a corresponding region between the positive power supply line and the negative power supply line, a protruding structure 340/320/2 is on a side of the first dam proximal to the display region.  
Regarding Claim 2, the protruding structure 340/320/2 has a width in a range from 50 microns to 80 microns along at the first direction (see paragraphs 0070-0072, 0074, and0075)
Regarding Claim 3, the protruding structure 340/320/2 has a width of 65 microns along the first direction (see paragraphs 0070-0072, 0074 and 0075)
Regarding Claim 4, the first dam D3 has a height in a range from 4 microns to 5 microns along at the second direction (see paragraph 0069)
Regarding Claim 5, the first dam D3 has a height of 4.5 microns along the second direction (see paragraph 0069)
Regarding Claim 6, the first dam comprises a first dam structure D3, a second dam structure D2, and a third dam structure D1, the first dam structure D3 is on the base substrate 110, the second dam structure is on a side of the first dam structure distal to the base substrate, and the third dam structure is on a side of the second dam structure distal to the first dam structure.  
Regarding Claim 7, the protruding structure 340/320/2 is on the same layer as the first dam, and the protruding structure and the first dam are formed as one piece.  
Regarding Claim 8, an edge of the protruding structure 340/320/2 proximal to the display region has an arc shape.  
Regarding Claim 9, an orthographic projection of the protruding structure 340/320/2 on the base substrate 110 has a rectangular shape.  
Regarding Claim 10, Fig. 1 discloses the display device
Regarding Claim 11, in Figs. 4 and 5, a width of the first dam structure D3 along the first direction is larger than a width of the second dam structure D2 along the first direction, and a width of the second dam structure along the first direction is larger than a width of the third dam structure D1 along the first direction.  
Regarding Claim 12, in Figs. 4 and 5, it is discloses a second dam D2, wherein the second dam is on the base substrate 110, on a side of the first dam distal to the display region, and around the first dam.  
Regarding Claim 13, in Figs. 4 and 5, the second dam D2 comprise a first dam portion 160, a second dam portion 183, and a third dam portion 352, the first dam portion is on the base substrate, the second dam portion is on a side of the first dam portion distal to the base substrate, and the third dam portion is on a side of the second dam portion distal to the base substrate.  
Regarding Claim 14, in Figs. 4 and 5, a width of the first dam portion 160 along the first direction is larger than a width of the second dam portion 183 along the first direction, and Appl. No.: Not Yet AssignedMail Stop PCT Page 6 of 10Attorney Docket: 38173U a width of the second dam portion along the first direction is larger than a width of the third dam portion 352 along the first direction.  
Regarding Claim 15, a distance from a top surface of the first dam structure D3 to the base substrate 110 is larger than a distance from a top surface of the first dam portion to the base substrate 110, a distance from a top surface of the second dam structure D2 to the base substrate 110 is larger than a distance from a top surface of the second dam portion to the base substrate 110, and a distance from a top surface of the third dam structure D1 to the base substrate is larger than a distance from a top surface of the third dam portion to the base substrate.  
Regarding Claim 16, the protruding structure 340/320/2 further comprises three protruding portions, portions of the first dam structure D3, the second dam structure D2, and the third dam structure D1 of the firs dam extending along the first direction serve as the three protruding portions of the protruding structure respectively.  
Regarding Claim 17, it is further disclosed a thin film transistor T2, a pixel defining layer 351, pixel units defined by the pixel defining layer, an insulation layer, an interlayer dielectric layer, and a planarization layer 181 on the base substrate, wherein the pixel unit OLED comprises an anode 710, a cathode 730, and an organic light-emitting layer 730 between the anode and the cathode, the interlayer dielectric layer 160is on a side of the insulation layer distal to the base substrate 110,Appl. No.: Not Yet AssignedMail Stop PCT Page 7 of 10Attorney Docket: 38173U the negative power supply line is on a side of the interlayer dielectric layer distal to the base substrate, the first dam structure D3 of the first dam is on a side of the negative power supply line distal to the base substrate, the first dam structure comprising the same material as the planarization layer 181, the anode of the pixel unit is on a side of the first dam structure distal to the base substrate, and the second dam structure D2 of the first dam is on a side of the anode distal to the base substrate, the second dam structure D2 comprising the same material as the pixel defining layer 181.  
Regarding Claim 18, the first dam portion 352 of the second dam D2is on a side of the interlayer dielectric layer distal to the base substrate, the first dam portion comprising the same material as the planarization layer 181, the anode of the pixel unit 710 is on a side of the first dam portion 352 of the second dam distal to the base substrate, and the second dam portion of the second dam is on a side of the anode and the first dam portion distal to the base substrate, the second dam portion comprising the same material as the pixel defining layer 351
Regarding Claim 19, a distance from the first dam D3 and the second dam D2  is less than a distance from the second dam D2 to the pixel defining layer 351.  
Regarding Claim 20, the base substrate 110 comprises a bonding region as a portion of the peripheral region,Appl. No.: Not Yet AssignedMail Stop PCT Page 8 of 10Attorney Docket: 38173U the bonding region is on a side of the display region along the first direction, the positive power supply line and the negative power supply line extend from the bonding region to the display region, and each of orthographic projections of the positive power supply line and the negative power supply line on the base substrate has an L shape. (see paragraphs 0033, 0037 and 0039)

Pertinent art that is not relied upon on this rejection, Kwon (20180026225) discloses protrusion structures protruding from overflowing preventing dam structure in Figs. 2-8C 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/13/2022